THE THIRTEENTH COURT OF APPEALS

                                      13-14-00077-CV


                           Rene Gabriel Hinojosa and Raul Perales
                                             v.
                                    The State of Texas


                                     On Appeal from the
                      103rd District Court of Cameron County, Texas
                            Trial Cause No. 2013-DCL-5907-D


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.        Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.



May 15, 2014